Wood, J., (after stating the facts). As is said in Wagoner v. Wabash R. Co., 94 S. W. 293, “the purpose of the vestibuled cars is to add to the comfort, convenience and safety of passengers, more particularly while passing from, one car to another.” While railway companies are not bound to provide vestibuled coaches on their passenger trains, yet, where they have done so, passengers will have the right to assume that they are convenient and safe for the purpose intended, and that they will be prudently managed. Any negligence upon the -part of railway companies in these particulars resulting in injury to their passengers will render them liable in damages. 2 Hutchinson, Car. 927. The uncontroverted proof in this case shows that appellant was guiltless of any negligence in the management of its vestibule appliances that resulted in injury to young Simpson. The vestibule in question, being at the rear end of the rear coach, could not be used for crossing from one car to another. There was therefore no duty upon the part of the- appellant to have the rear end of the last coach in the train vestibuled in order that passengers might pass from car to car in safety. Appellant had no't led young Simpson to believe that a vestibuled platform- could be used to ride on for observation, conversation or other purposes. See Crandall v. Minneapolis, St. Paul, &c., Ry. Co., 105 N. W. Rep. 185. Appellant was under no duty to provide a vestibule for such purposes, and was therefore not liable for its failure to do so. Having found that there was no actionable negligence on the part of appellant under the undisputed evidence, it follows that the court erred in its refusal to grant the prayers of appellant supra; also in giving the instruction number eight set forth in the statement. This conclusion renders it unnecessary to pass upon the question of contributory negligence. The judgment is therefore reversed, and the cause is remanded for new trial.